Citation Nr: 1121534	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from June 1955 until June 1959.
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2002 decision, the Board denied service connection for a low back disorder.  

2.  The evidence associated with the claims file since the April 2002 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The Board's April 2002 decision is final. 38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the April 2002 Board decision is new and material; the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a low back disorder.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for service connection for a low back disorder.  A review of the record indicates that the Veteran was previously denied service connection for that disorder in April 2002 Board decision.  The Board's April 2002 decision is final. 38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010).

The RO does not appear to have reopened the Veteran's claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the April 2002 Board decision consisted of service treatment records that did not indicate complaints of, or treatment for, a back disorder, and post-service medical records indicating treatment for a back disorder, but which did not provide any medical etiology opinions as to the cause of the disorder.  One September 15, 1998 letter from Dr. R.L.D., Jr. noted that the Veteran complained of low back strain with sciatica, which the Veteran felt to be related to an in-service injury.

The April 2002 Board decision found that the evidence did not show a link between the Veteran's claimed low back disorder and military service.

Subsequent to the April 2002 Board decision, an April 2007 letter form a private medical provider, Dr. T.L.M., noted that given the Veteran's symptoms, his examination, a 1999 MRI, and the Veteran's report of an in-service injury in 1959, he found that he would "have to concur with the patient that this is very likely a service-related injury."

The April 2007 letter from Dr. T.L.M., is new in that it was not previously of record, the newly submitted evidence is also material.  The letter attributes the Veteran's claimed low back disorder to his active service, and thus relates to an unestablished fact necessary to substantiate his service connection claim.  Accordingly, the Board finds that the claim for service connection is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a low back disorder is granted.  The appeal is granted to this extent only.  

REMAND

The Veteran contends that he has a low back disorder due to service.  In his original December 1998 claim, he reported that his in-service complaint of groin or hip pain was also for his lumbar spine, with pain running down his right hip to the leg.  He currently contends that he had an accident involving his back in service.  

A September 15, 1998 letter from Dr. R.L.D., Jr. noted that the Veteran complained of low back strain with sciatica, which the Veteran felt to be related to an in-service injury.  Private medical records are also of record indicating various back treatments.

An April 20, 2007 letter, from Dr. T.L.M., reported that given the Veteran's reported in-service injury, he would "have to concur with the patient that this is very likely a service-related injury."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, he is able to testify as to claimed symptoms of lumbar pain in service.

Although Dr. T.L.M. did provide an opinion, he did not provide an adequate explanation of how he reached his conclusion, and did not indicate that he had reviewed any service treatment records.  There is currently no medical evidence clearly addressing whether the Veteran currently continues to have a low back disorder and whether it is due to and/or has continued since service.  

The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any diagnosed chronic low back disorder that is etiologically related to his service.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any low back disorder found to be present.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any low back disorder found to be present had its onset in, was aggravated by, or is otherwise related to service.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed shall be provided in a legible report.

	2.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


